REASONS FOR ALLOWANCE
Claims 1-3, 5-12, 14-16 and 18 are allowed. 
This application claims priority to provisional application 62/609912 filed 12/22/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features recited in the Independent claims.
The following is an examiner’s statement of reasons for allowance: The claims describe customization of pre-existing storylines via an application communicating with a server. A menu of pre-authored story lines are presented in an interface from the application to which a user selects one. The user is prompted to perform an upload of one or more digital images along with text. The server then transforms one or more of the digital images using photographic filters by applying different opacities to achieve an illustration effect on the foreground and background thereby producing a transformed digital image that includes either VR, AR or animated elements (see specification paragraph 38 & fig. 5). The transformed digital images and text are integrated into the user selected pre-existing story line to create a customized story to which an active neural network determines the user preferences for the pre-existing story line along with the transformed digital image by learning what certain groups or customers prefer while providing the initial layer of filtering (see specification paragraph 38). The digital customized story is then presented to the user while delivering one or more books that include the customized story. The features provide an improvement to generating customization for pre-existing storylines that 
The cited reference of Berger (U.S. Pub 2012/0066573) teaches analyzing submitted photos including extracting colors to generate metadata for the images in paragraph 104 while describing image quantized to reduce colors and use of overlay frames in paragraph 112. Nowhere does he teach or suggest application of neural networks that determines pre-existing storylines based on user preferences along with the transformation of digital images using filters while incorporating animated/VR or AR elements. 
The cited reference of Lee (U.S. Pub 2011/0211753) discloses application of pre-defined filter parameters to enhance the look of the images thereby transforming them before incorporating them into the customized photo book (see paragraphs 20-26). Nowhere does Lee teach or suggest application of neural networks that determines pre-existing storylines based on user preferences along with the transformation of digital images using filters while incorporating animated/VR or AR elements.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gattis et al. (U.S. Pub 2017/0272818) discloses “Methods And Systems For Dynamic Content Modification”
Gopalan et al. (U.S. Pub 2015/0312649) discloses “Method And Apparatus For Augmenting Media Content”
Shapira (U.S. Pub 2020/0334463) discloses “Augmented Unification Of Real And Object Recognized Attributes”
Buesser et al. (U.S. Pub 2021/0056407) discloses “Adapting Movie Storylines”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/24/2021